Citation Nr: 0412249	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  02-10 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Waco, Texas that denied reopening a previously denied claim 
for entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The RO previously denied a claim for service connection 
for PTSD in June 1996.  The veteran was notified of his 
procedural and appellate rights in a July 1996 letter; 
however, he did not perfect an appeal.

2.  Since the prior final denial of service connection for 
PTSD in June 1996, liberalizing law addressing PTSD was 
enacted which bears directly and substantially upon the 
specific matter under consideration.  


CONCLUSIONS OF LAW

1.  The RO's June 1996 decision, which denied a claim for 
PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).

2.  The revisions to 38 C.F.R. § 3.304(f) is a liberalizing 
provision, is the equivalent of new and material evidence and 
is sufficient to reopen the veteran's claim for service 
connection for PTSD.  38 C.F.R. § 3.304(f) (2003); Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the duty to notify and 
assist has been met to the extent necessary to reopen the 
claims.  Thus, there is no prejudice to the veteran in 
deciding that part of the claims at this time.  VA's duty to 
notify and assist with regard to the merits of the claims is 
discussed in the REMAND herein.   
   
Moreover, the Board note that the veteran received 
appropriate notification in a letter advising him about the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A 
§§ 5100 et.seq.  This letter was sent by the RO in December 
2001.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2003).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

At the time of the June 1997 decision, the record included 
service medical records showing no evidence of psychiatric 
problems.  The record also included VA and private medical 
records showing that in January 1995 the veteran was seen for 
complaints of increased feelings of depression for the past 
two months.  He was diagnosed with a personality disorder 
with depressed mood.  

Previously considered by the RO is a stressor statement from 
February 1996.  This discussed stressors incurred during his 
service in Vietnam in great detail. 
The records also included a VA examination report from May 
1996.  The examiner noted that none of the veteran's claimed 
stressors had been verified.  The veteran described having 
some delusional thoughts and hallucinations as well as a 
suicide.  On physical examination, the examiner noted the 
veteran to be slightly depressed but not at the degree that 
would be associated with PTSD.  The examiner diagnosed the 
veteran with depressive reaction, chronic with suggested 
history of episodes of decompensation, currently in fair 
remission on medication.  There was mild to moderate 
incapacity.  

In a June 1996 decision, the RO denied the veteran's claim 
for service connection for PTSD based there being no evidence 
of a diagnosis for PTSD and also based on there being no 
independent evidence of confirming exposure to more than 
ordinary stress inherent in service in a combat zone.  

Subsequent to the June 1996 decision, the criteria for 
establishing entitlement to service connection for PTSD was 
revised into a more liberalizing criteria.

In June 1999, 38 C.F.R. § 3.304(f) was revised and now 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2002) of the regulations; a link, 
established by medical evidence between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor actually occurred. 38 
C.F.R. § 3.304 (2002).  The diagnosis of PTSD must comply 
with the criteria set forth in DSM-IV.  See generally Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  If there is no 
verified combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor. Doran v. Brown, 6 Vet. 
App. 283 (1994).  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the United States Court 
of Appeals for Veterans Claims (the Court).  In the case of 
Cohen v. Brown, the Court took judicial notice of the mental 
health profession's adoption of the DSM-IV in May 1994 (first 
printing) and its more liberalizing standards to establish a 
diagnosis of PTSD, specifically, a change from an objective 
"would evoke . . . in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD, to a 
subjective standard - would a person's exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone." Cohen, 
10 Vet. App. 128, 140- 41 (1997).

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.

Additionally, prior to March 7, 1997, governing regulations 
provided that service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in- service stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(f) (1996).

In addition to the liberalizing law, the Board notes that 
since the June 1996 decision, additional evidence has been 
obtained showing that the veteran was awarded Social Security 
Disability benefits in April 1998.  Additional evidence also 
includes service personnel records received in July 1996 and 
VA treatment records showing treatment for psychiatric 
problems between 2001 and 2003, including dual diagnoses of 
PTSD and schizophrenia in October 2002.  This evidence would 
constitute new and material evidence regardless of whether a 
liberalizing law had been enacted after the prior final 
rating of June 1996.  


ORDER

The claim for entitlement to service connection for PTSD is 
reopened based on based on recent liberalizing law.


REMAND

The veteran is claiming that he has PTSD as a result of being 
subjected to combat experiences.  He outlined the experiences 
in a detailed statement submitted in February 1996 and again 
in September 2001.  He discussed stressors incurred around 
April or May 1967 when the veteran's transfer plane came 
under fire before arrival at Chu Lau Air Strip around the 
time he was sent to the 221st unit.  He indicated that he had 
to run from the plane after it landed due to a firefight.  He 
also indicated that he found himself in the middle of a race 
riot upon arrival to the 221st Company.  

He also wrote that he was assigned to graves registration 
during his first job assignment with the 221st Supply Unit 
and that the task included cleaning the bodies brought in 
from the field.  He said that this lasted only three days and 
he was frightened to see some of the body bags moving caused 
by rigor mortis.  He was reassigned as a truck driver and in 
May 1967 was on a convey to Quai Nai to support the 101st 
Airborne which came under fire.  He described being subjected 
to other firefights while assigned to the 221st Supply Unit, 
including in June or July 1967 when a soldier died 50 feet 
from his tent.  He also indicated witnessing dead bodies of 
the enemy.  He described witnessing the VC blow up the ammo 
dump by Chu Lai Air Strip and the ensuing panic of everyone 
in September 1967 and indicated that by October 1967 nobody 
went anywhere without their weapons and the village of Chu 
Lai was off limits.  By November 1967 he described daily 
firefights.  He also described witnessing a soldier killed in 
an accident with a misfired flare around this time.     

The Board notes that these stressors have not yet been 
verified.  Personnel records obtained reflect that during his 
service in Vietnam, the veteran served with the 53rd Supply 
Company between February 1967 and May 1967, with the 221st 
Supply and Service Company between May 1967 and December 1967 
and with the S & T Bn America 1 between December 1967 and 
February 1968.  

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  The RO should contact the Social 
Security Administration to obtain copies 
of any disability determination it has 
made for the appellant and copies of the 
medical records upon which any such 
decision was based.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The VBA AMC should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's PTSD stressor 
statements (discussed above) and all 
medical records.  The summary and all 
associated documents, including a copy of 
this remand, all available service 
records, and any written stressor 
statements should then be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150, to obtain verification of the 
claimed stressors.  The USASCRUR should 
be requested to provide any information 
which might corroborate any of the 
veteran's alleged experiences and 
stressors.

4.  Thereafter, only if any alleged 
stressors have been verified, the VBA AMC 
should afford the veteran a VA special 
psychiatric examination.  The claims file 
must be provided to the examiner for 
review prior and pursuant to conduction 
and completion of the examination.  The 
examiner must determine the nature, 
severity, and etiology of any psychiatric 
disorder(s) present, to include PTSD.  
The examiner should provide an opinion on 
the following: 

a.  Does the veteran have a diagnosis of 
PTSD?

b.  If PTSD is diagnosed, the examiner 
MUST identify the stressor(s) supporting 
the diagnosis of PTSD.  In identifying 
any claimed stressor(s) the examiner 
should independently review the entire 
record.  After consideration of these 
stressors, the examiner should explain 
whether they satisfy the criteria to 
support a diagnosis of PTSD;

c.  If PTSD is not diagnosed or if there 
are additional psychiatric disorders, the 
examiner should opine as to whether any 
such disorder(s) is/are related to 
service, or if preexisting service, 
was/were aggravated thereby.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  

The report of the examination should 
include a complete rationale for all 
opinions.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2003).

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include the revised 
38 C.F.R. § 3.304 (f).  An appropriate 
period of time should be allowed for 
response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



